Citation Nr: 9920629	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the May 1988 rating decision wherein the RO denied, 
in pertinent part, entitlement to service connection for 
diabetes mellitus, peripheral neuropathy, nonproliferative 
diabetic retinopathy, and peripheral vascular occlusive 
disease of the lower extremities constituted clear and 
unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The appellant had active military service from March 1959 to 
February 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

In March 1999 the appellant raised a claim of entitlement to 
an effective date earlier than May 7, 1997, for a grant of 
service connection for diabetes mellitus and its 
complications rated as bilateral upper and lower extremity 
diabetic neuropathy with loss of use of both hands and feet 
and legs, diabetic retinopathy with blindness, neurogenic 
bladder, and arteriosclerotic heart disease with systolic 
hypertension.  In support of his claim, the appellant 
contended that he submitted a VA Form 9 in January 1989 and 
that the March 1988 rating decision therefore had never 
become final.  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  

The Board notes that the claim for an earlier effective date 
is not inextricably intertwined with the claim for CUE 
because the issue of entitlement to an earlier effective date 
can be established without establishing CUE. 


FINDINGS OF FACT

1.  In May 1988 the RO denied, in pertinent part, entitlement 
to service connection for diabetes mellitus, peripheral 
neuropathy, nonproliferative diabetic retinopathy, and 
peripheral vascular occlusive disease of the lower 
extremities.  



2.  The May 1988 rating decision did not contain any kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  


CONCLUSION OF LAW

The rating decision of May 1988, wherein the RO denied 
service connection for diabetes mellitus, peripheral 
neuropathy, nonproliferative diabetic retinopathy, and 
peripheral vascular occlusive disease did not constitute CUE.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records are negative for any 
evidence or finding of diabetes mellitus.  In November 1960 
the appellant was seen for dermatitis.  An order was made to 
rule out fungus, monilia, diabetes, and to perform serology 
testing.  There is no notation of diabetes in the appellant's 
service treatment records.  The appellant's separation 
examination was normal.  No mention of diabetes was noted in 
the examination report.  In addition, it was found that 
albumen and sugar were both negative, serology testing was 
"NR", and chest x-ray examination was normal.  

In January 1988 the appellant was seen at the Houston VAMC 
presenting with a 20 year history of insulin dependent 
diabetes mellitus with complications.  The appellant's 
condition was treated and brought under control.  



In January 1988, the appellant filed an application claiming 
service connection for diabetes.  In his application the 
appellant contended that he had first been diagnosed with 
diabetes in 1959 while in service, and had been treated for 
diabetes in April 1960.  He also reported treatment by Dr. 
M.O in February 1961, and by Dr. J.M. from February 1961 to 
the present.  

In April 1988 the appellant underwent VA general medical, 
neurological, ophthalmological, and aid and 
attendance/housebound examinations.  The appellant reported 
that his diabetes had started in the service in 1959, and 
that he had been diagnosed with such disorder by a private 
physician with treatment from November 1959 to February 1962.  
In February 1962 his treatment was assumed by another private 
physician until the present.  He also reported treatment by 
VA beginning in October 1983.  

Upon examination, the appellant was diagnosed, in pertinent 
part with diabetes mellitus, peripheral vascular occlusive 
disease, nonproliferative diabetic retinopathy, and diabetic 
peripheral neuropathy with a sensory motor component.  The 
examining physician did not render a conclusion as to the 
time of origin of the appellant's diabetes.  

In May 1988 the RO denied the appellant's claim of service 
connection.  The RO also denied entitlement to disability 
pension (the appellant has not alleged that the RO committed 
CUE with regard to this portion of the May 1988 rating 
decision). 

In May 1988 the RO received evidence from treating physicians 
indicating that the veteran had been treated for diabetes 
since about 1962.  A letter dated in February 1986 from Dr. 
J.P.C. indicated that the appellant had had diabetes for the 
previous 22 years.  In progress notes from July 1986, he 
indicated a history of diabetes since 1962.  In a letter 
dated November 1987, Dr. J.P.C. noted that the appellant had 
had diabetes mellitus for 23 years.  There is no evidence of 
an opinion or other medical evidence linking the appellant's 
condition to service in these records.  

In a letter dated in February 1986, Dr. J.I.M. stated that 
the appellant had been followed by him since he was 24 years 
of age, when he was started on insulin for juvenile diabetes.  
With this letter were progress notes from Dr. J.I.M. 
detailing treatment of the appellant between February 1986 
and November 1988.  There is no opinion or other medical 
evidence in these progress notes linking the appellant's 
diabetes to service.  In addition, in a medical report dated 
in July 1987, Dr. J.I.M. indicated that he had been treating 
the appellant for diabetes for the past 20 to 25 years.  
Following these notes was a letter from Dr. J.I.M., dated in 
May 1988, in which he stated that he had followed the 
appellant since about 1962 for his diabetes.  

The RO issued a statement of the case denying service 
connection in December 1988, and provided the veteran with a 
Substantive Appeal (VA Form 1-9) for submission.  There is no 
record of the RO ever having actually received a timely VA 
Form 9, and the decision became final.  

In May 1997, the appellant submitted a statement alleging 
that CUE had been committed in the May 1988 rating decision.  
The appellant contended that a November 1960 notation of 
diabetes in the service records established that his 
condition had its onset in service.  He also contended that 
the RO had committed CUE error in light of the fact that it 
had failed to consider the presumptive service connection 
provisions under 38 C.F.R. §§ 3.307 and 3.309.  

Along with this statement, the appellant submitted medical 
evidence indicating that he was diagnosed with early onset 
diabetes in January 1962.  More specifically, he submitted 
progress notes from Dr. M.O. in which a diagnosis of diabetes 
was rendered in January 1962.  Along with these records was a 
letter dated in April 1997 from Dr. J.I.M.  In this letter 
Dr. J.I.M. stated that Dr. M.O. had referred the appellant to 
him in 1963.  

In October 1998 the appellant submitted a letter dated in 
September 1987 from Dr. J.I.M. as well as progress notes from 
Dr. J.I.M. dated in April 1963.  



In the September 1987 letter, Dr. J.I.M. stated that he had 
treated the appellant for diabetes since approximately 1961.  
The April 1963 progress note from Dr. J.I.M. noted that the 
appellant had a history of diabetes for the past 14 months.  

Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(1998), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (1998).


VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. § 
3.105(a) (1998).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "clear and unmistakable error" requires 
more than a disagreement on how the facts are weighed or 
evaluated; the appellant must show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that pertinent regulatory or statutory provisions were 
incorrectly applied.  See Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  

In addition, "[i]t is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence that 
was not of record at the time of the decision cannot be used 
to determine if clear and unmistakable error occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Analysis

Initially, the Board notes that the appellant did not file an 
appeal within one year of the notification of the May 1988 
rating decision.  Therefore, that decision is final.  38 
U.S.C.A. § 4005(d)(3); 38 C.F.R. § 19.129 (1987).  
Determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105 (1998).

The Board finds that the appellant has not alleged the kind 
of error that could be considered clear and unmistakable 
error.  To reiterate, the standard with respect to raising a 
claim for clear and unmistakable error is that it must be 
"the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo, 6 Vet. App. at 43.

The appellant has alleged that the RO committed CUE in its 
May 1988 rating.  He alleges that the RO was clearly 
erroneous because the November 1960 notation to diabetes in 
his service medical records establishes that his condition 
had its onset in service, and that his reference to post-
service treatment in February 1961 met the presumptive 
service connection requirements of 38 C.F.R. §§3.307 and 
3.309, and that the RO failed to consider these provisions.  

The appellant contends that because of the foregoing 
evidence, his claim was well grounded, and that VA therefore 
failed to afford the appellant a VA examination.  

Clear and unmistakable error may be established by showing 
that the correct facts, as they were known at the time, were 
not before the adjudicator at the time the decision was 
rendered.  Russell, 3 Vet. App. at 313.

The general provision regarding service connection in effect 
at the time of the May 1988 rating decision provided that 
"[s]ervice connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein."  38 
C.F.R. 3.303 (1987).  

The extant regulation with respect to presumptive service 
connection essentially provided that continuous service for 
90 days or more during a period of war or after December 31, 
1946, and post-service development of a presumptive disease 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service, even though there is no 
evidence of such disease during the period of service.  
Diabetes mellitus was included in the list of presumptive 
diseases.  38 C.F.R. §§ 3.307, 3.309 (1987).  

The evidence of record at the time of the May 1988 rating 
decision was properly based on the available evidence of 
record at that time and the rules then in effect.  Service 
medical records showed no diagnosis of diabetes.  There was 
no diagnosis of diabetes, nor any other pertinent 
abnormalities noted on the separation examination, and the 
appellant's albumen and sugar were described as negative.  
See 38 C.F.R. §§ 3.303, 3.304 (1987).  

The evidence of record at the time of the May 1988 decision 
shows only that the appellant started treatment for diabetes 
in 1962.  At the time, there was no indication as to when in 
1962 this was.  


For example, Dr. J.P.C. wrote in February 1986 that the 
appellant had a 22-year history of diabetes which would 
suggest that his diabetes had originated around 1964. Dr. 
J.P.C. indicated in July 1986 that the appellant had had 
diabetes since 1962.  However, he did not specify when in 
1962.  In November 1987, Dr. J.P.C. stated that the appellant 
had had diabetes mellitus for 23 years.  This would also 
place the diagnosis of diabetes in 1964.  

Records from Dr. J.I.M. also generally indicated that he had 
been treating the appellant for diabetes since 1962.  More 
significantly, Dr. J.I.M. stated in the February 1986 that he 
had been treating the appellant for diabetes since he was 
24 years of age.  The appellant indicated in his application 
that he was born on June [redacted], 1938.  Therefore, he would 
have been 24 years of age only as early as June [redacted], 1962.  

In other words, there was no evidence of record specifying 
that the appellant's diabetes had manifested itself within 
the presumptive period (February 17, 1961 to February 16, 
1962).  See 38 C.F.R. §§ 3.307 and 3.309 (1987).  In 
addition, none of the treating physicians specifically 
related the post-service diagnosis of diabetes to active 
service.  

Evidence that the appellant had been treated for diabetes 
within the presumptive period was not made available to the 
RO until May 1997, when the appellant initially raised his 
claim that CUE had been committed by the RO in the May 1988 
rating decision.  The Court has rejected the notion that 
evidence not of record at the time of the rating decision can 
form the basis of a finding that the RO committed CUE.  
Porter v. Brown, 5 Vet. App. 233, 236 (1993) (citing Russell, 
3 Vet. App. at 314, for the proposition that a determination 
of CUE must be based on the record and the law that existed 
at the time of the RO determination).  Thus, the May 1988 
rating decision does not present CUE because the law was 
applied correctly to the facts, as they were known at the 
time. 

The appellant has alleged that he reported in his January 
1988 application that he received diagnosis and treatment for 
diabetes in service and within the presumptive period as 
well.  He alleges that such evidence demonstrates that his 
case was well grounded and that the RO therefore committed 
CUE in failing to provide a VA examination.  

As was previously stated, service medical records show no 
diagnosis of diabetes.  Regarding the appellant's referral to 
evidence of treatment for diabetes within the presumptive 
period, the Board notes that the RO attempted to retrieve 
these records in April 1988, and the records they received 
did not demonstrate that the appellant's condition had arisen 
during the presumptive period.  Regardless, an alleged 
failure in the duty to assist cannot serve as a basis for a 
claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).  Further, the RO did in fact provide the veteran with 
general medical, neurological, ophthalmological, and aid and 
attendance/housebound examinations in April 1988, pursuant to 
his claim.

Following a review of the evidence of record at the time of 
the May 1988 RO determination and the extant law, the Board 
cannot find an error of fact or law with respect to the 
denial of service connection for diabetes mellitus, 
peripheral neuropathy, nonproliferative diabetic retinopathy, 
and peripheral vascular occlusive disease of the lower 
extremities, that when called to the attention of later 
reviewers compels a different conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the claimed error.  See Fugo, 
supra.

Furthermore, the Board finds that the appellant's contentions 
that the RO committed CUE with regard to its interpretation 
of the service medical records in denying service connection 
in May 1988 is essentially a disagreement with how the RO 
weighed the extant evidence.  The Court has consistently held 
that any disagreement with respect to the manner in which the 
evidence was weighed or evaluated is insufficient to 
establish CUE.  See Fugo and Russell, supra. For 
these reasons and bases, the Board finds that the RO did not 
commit CUE in its May 1988 rating decision.  


ORDER

The May 1988 determination, wherein the RO denied entitlement 
to service connection for diabetes mellitus, peripheral 
neuropathy, nonproliferative diabetic retinopathy, and 
peripheral vascular occlusive disease, not having constituted 
clear and unmistakable error, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

